Case 2:19-cv-02412-JPM-tmp Document 238 Filed 04/27/21 Page 1 of 41                             PageID 3735




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TENNESSEE
                                     WESTERN DIVISION


      AMY D. GOMEZ, ADMINISTRATRIX                    )
      OF THE ESTATE OF STEVEN N.                      )
      GOMEZ, DECEASED; and DANIELLE                   )
      MIA HARTHCOCK, on behalf of                     )
      GABRIELLA HOPE GOMEZ,                           )
                                                      )
            Plaintiffs,                               )
                                                      )         Case No. 2:19-cv-02412-JPM-tmp
      v.                                              )
                                                      )
      CITY OF MEMPHIS, TENNESSEE;                     )
      SHELBY COUNTY, TENNESSEE;                       )
      OFFICER JOSE FLORES, individually and           )
      in his official capacity; OFFICER A.            )
      HENDERSON, individually and in his              )
      official capacity; OFFICER VINCENT              )
      MACARAEG, individually and in his               )
      official capacity; LIEUTENANT                   )
      ROOSEVELT TWILLEY, individually and             )
      in his official capacity; and JOHN DOE          )
      DEFENDANTS 1-15,                                )
                                                      )
            Defendants.                               )


         ORDER GRANTING DEFENDANTS CITY OF MEMPHIS AND SHELBY
              COUNTY’S MOTIONS FOR SUMMARY JUDGMENT AND
       ORDER DENYING THE DEFENDANT OFFICERS’ MOTION FOR SUMMARY
                               JUDGMENT


           Before the Court are the Defendants’ Motions for Summary Judgment, filed on

  October 2, 2020. (ECF Nos. 162, 181 & 183.) The City of Memphis, Shelby County and the

  Defendant Officers 1 move the Court pursuant to Fed. R. Civ. P. 56 for an order granting

  summary judgment in their favor on all of Plaintiffs’ claims. (See generally id.)


  1
   The Defendant Officers are Officer Jose Flores, Officer Anthony Henderson, Officer Vincent Macaraeg and
  Lieutenant Roosevelt Twilley.
Case 2:19-cv-02412-JPM-tmp Document 238 Filed 04/27/21 Page 2 of 41                                   PageID 3736




          Plaintiffs Amy D. Gomez, Administratrix of the Estate of Steven N. Gomez, Deceased

  and Danielle Mia Harthcock, on behalf of Gabriella Hope Gomez (collectively “Plaintiffs”)

  filed their Response to the City’s and the County’s Motions for Summary Judgment on

  October 30, 2020 and their Response to the Defendant Officers’ Motion for Summary

  Judgment on November 3, 2020. (ECF Nos. 190, 192 & 201.) The County filed its Reply on

  November 6, 2020. (ECF No. 203.) The City and the Defendant Officers filed their Replies

  on November 13, 2020. (ECF Nos. 205 & 207.)

          For the reasons set forth below, the City’s and the County’s Motions for Summary

  Judgment are GRANTED and the Defendant Officers’ Motion for Summary Judgment is

  DENIED.

  I.      BACKGROUND

       A. Factual Background 2

          This action arises out of the death of Steven Gomez while he was in the custody of the

  Shelby County Jail following his arrest by members of the Memphis Police Department

  (“MPD”). (See generally Am. Compl., ECF No. 79.)

          1)       Steven Gomez’s Arrest

          At approximately 3:20 a.m. on June 27, 2018, MPD Officers Macaraeg, Flores, and

  Henderson responded to a “suspicious persons” call at a vacant residence.                        (Defendant

  Officers’ Memorandum of Material Facts (“Officers’ MMF”), ECF No. 181-1 ¶ 1.) A vehicle

  was backed into the driveway with Anthony Crutchfield in the driver’s seat, Amanda Hill in

  the front passenger seat, and Elizabeth Horde and Steven Gomez in the rear passenger seats.

  (Id. ¶¶ 3–4.) All four occupants of the vehicle were detained and patted down, but not


  2
   All the facts included in this background are undisputed according to Plaintiffs’ Responses to the Defendants’
  Statements of Undisputed Material Facts. (See ECF Nos. 162-2, 181-1, 183-2, 190-13, 192-12, 201-16 & 206.)

                                                        2
Case 2:19-cv-02412-JPM-tmp Document 238 Filed 04/27/21 Page 3 of 41                                      PageID 3737




  handcuffed, before being placed in the Officers’ cars. (Id. ¶¶ 6–11.) Hill was placed in the

  back of Officer Flores’ car, Horde was placed in the back of Officer Henderson’s car, and

  Gomez and Crutchfield were both placed in the back of Officer Macaraeg’s car. (Id. ¶¶ 8–10.)

  A small glass pipe was found on Gomez during his pat down. (Id. ¶ 7.)

           The Officers searched the vehicle. (Id. ¶ 12.) A blue pill bottle with a small plastic

  bag of marijuana and a small plastic bag of methamphetamine was found in the center cup

  holder. (Id.) More bags of the same type were found in the glove compartment. (Id. ¶ 13.)

  All the occupants of the car denied ownership of the drugs. (Id. ¶ 14.) Because the drugs

  were within reach of all the individuals, they were all charged with possession of

  methamphetamine and marijuana and placed in custody. (Id.)

           When the Officers 3 opened the door to Officer Macaraeg’s car, there was a strong odor

  of marijuana. (Id. ¶ 15.) Gomez denied having any drugs at that time. (Id. ¶ 16.) An empty

  plastic container was found 4 on Gomez’s person after he was removed from Officer

  Macaraeg’s car.        (Id. ¶ 17.)     An additional small plastic bag was found inside Officer

  Macaraeg’s car. (Id. ¶ 18.) The Officers noticed that Gomez appeared to be chewing

  something. (Id. ¶ 19.) Gomez did not respond when asked if he had eaten marijuana. (Id. ¶

  20.) When the Officers had Gomez open his mouth, tiny pieces of marijuana were observed

  in his teeth. (Id. ¶ 21.) Gomez was charged with “Fabricating/Tampering with Evidence, To

  Wit: Marijuana.” (Id. ¶ 22.)




  3
    The City’s Statement of Undisputed Facts asserts that Officer Flores was the one to smell the odor of “raw
  marijuana” first and Plaintiffs do not dispute that statement. (See ECF Nos. 183-2 & 190-13 ¶ 5.) According to
  Officer Henderson’s deposition, both he and Officer Flores were involved with investigating that smell.
  (Henderson Deposition, ECF No. 165-1 at PageID 1815:28:2–24.)
  4
    The Parties’ dispute how the container was found: the Defendants assert that it fell out of Gomez’s shirt during
  an additional search and the Plaintiffs assert that Gomez handed it to Officer Flores after being asked what he
  had done with the marijuana. (See ECF Nos. 183-2 & 190-13 ¶ 17.)

                                                          3
Case 2:19-cv-02412-JPM-tmp Document 238 Filed 04/27/21 Page 4 of 41                     PageID 3738




         Officer Flores called Lt. Twilley and notified him of the arrest. (Id. ¶ 24.) Lt. Twilley

  gave the Officers approval to transport Gomez to jail. (Id. ¶ 25.) Lt. Twilley did not go to the

  scene of the arrest. (Id. ¶ 26.) Officer Henderson transported Hill and Horde to Jail East. (Id.

  ¶ 27.) Officer Macaraeg transported Gomez and Crutchfield to the Shelby County Jail located

  at 201 Poplar Avenue (“the Jail”). (Id. ¶ 30.) During transport, Officer Macaraeg asked both

  Gomez and Crutchfield if they had anything else on them, informing them that it would be

  “no big deal” if they did. (Id. ¶ 29.) Both denied having anything else on them. (Id.) The

  entirety of the incident was captured on Officers Flores, Henderson and Macaraeg’s body-

  worn cameras, but Macaraeg’s back seat in-car video camera was not working at the time of

  the arrests. (Id. ¶ 2 & The City’s Statement of Undisputed Facts (“City’s SUF”), ECF No.

  183-2 ¶¶ 3–4.)

         2)        Gomez’s Intake at Shelby County Jail

         At the Jail’s intake window, Gomez and Crutchfield were asked whether they had any

  injuries from their arrest, whether they had any medical devices on them, and if they’d been

  pepper sprayed, tased or bitten by a dog. (Officers’ MMF, ECF No. 181-1 ¶ 31.) Both men

  responded “no” to each question and were able to turn in a complete circle when asked to do

  so. (Id. ¶¶ 31–32.) Officer Macaraeg was not asked any questions, but did provide jail

  personnel with the Arrest Tickets and Affidavits of Complaint for Gomez and Crutchfield.

  (Id. ¶¶ 33, 35.) There is video footage from the booking window where this interaction took

  place, but the audio was not operating that night. (City’s SUF, ECF No. 183-2 ¶ 10.) At this

  time, Gomez and Crutchfield were granted entry to the Jail and their custody was transferred

  to Shelby County. (Officers’ MMF, ECF No. 181-1 ¶ 34.)




                                                 4
Case 2:19-cv-02412-JPM-tmp Document 238 Filed 04/27/21 Page 5 of 41                                     PageID 3739




          Upon entry to the Jail, Gomez was given a medical screening. 5                        (The County’s

  Statement of Undisputed Material Facts (“County’s SUMF”), ECF No. 162-2 ¶ 8.) Gomez

  denied ever having taken any drugs throughout the screening. (Id. ¶ 9.) Medical screenings

  are conducted by Wellpath employees who are contracted to perform them for the Jail.

  (City’s SUF, ECF No. 183-2 ¶ 12.) Brooke Hinds performed Gomez’s general intake. (Id.)

  Hinds noted on the intake form that Gomez’s appearance was “Neat and Clean” 6 and that he

  was “Alert, oriented.” (Id. ¶ 14; see also ECF No. 163 at PageID 1724.)

          3)       Regional One Health

          At around 9:40 a.m. on June 28, 2018, Gomez began to appear disoriented. (Officers’

  MMF, ECF No. 181-1 ¶ 38.) Jail personnel noticed he was acting erratic and confused. (Id. ¶

  39.) Gomez was sent to Regional One Health at around 11:30 a.m. because he was observed

  “displaying unusual behavior” after stating that he “could have taken some kind of drug.” (Id.

  ¶ 42; see also County’s SUMF, ECF No. 162-2 ¶ 14.) Shortly after arriving at Regional One

  Health, Gomez was placed on life support. (Officers’ MMF, ECF No. 181-1 ¶ 43.) He died

  on July 2, 2018. (Id.) His autopsy revealed two plastic bags in his stomach. (County’s

  SUMF, ECF No. 162-2 ¶ 17.) Gomez’s death certificate lists methamphetamine toxicity as a

  cause of death. (City’s SUF, ECF No. 183-2 ¶ 20.) The first cause of death listed is anoxic

  brain injury and cardiac arrest. (Id.)

          4)       MPD Policy, Training & Investigation

          The MPD Processing Prisoners Policy (“the MPD Policy”) states that “[a]rresting

  officers should take prisoners to an emergency room/hospital if the prisoners are charged with


  5
    Plaintiffs dispute whether this medical screening was completed “[p]er standard Jail protocol” but do not
  dispute that a medical screening took place.
  6
    The City asserts that it was noted that Gomez was “neat and calm,” but the intake paperwork itself states “Neat
  and Clean.” (Compare ECF No. 183-2 ¶ 14 with ECF No. 163 at PageID 1724.)

                                                         5
Case 2:19-cv-02412-JPM-tmp Document 238 Filed 04/27/21 Page 6 of 41                                      PageID 3740




  ingesting an illegal substance (tampering with evidence), or who have told arresting officers

  that they have ingested illegal substances.” (Officers’ MMF, ECF No. 181-1 ¶ 45; see also

  ECF No. 191-6 at PageID 2837.) MPD Officers do not receive specific training on this MPD

  Policy. (Officers’ MMF, ECF No. 181-1 ¶ 46.) MPD recruits receive training generally in

  constitutional law, search and seizure, use of force, police pursuits and civil liability. (City’s

  SUF, ECF No. 183-2 ¶ 31.)

           The MPD Inspectional Services Bureau 7 (“ISB”) investigated each of the Defendant

  Officers after Gomez’s death. (Id. ¶ 21.) Officers Flores and Macaraeg each had a charge of

  violating the Arrests General policy sustained against them. (Id. ¶ 22.) The same charge

  against Officer Henderson was dismissed. (Id. ¶ 23.) Lt. Twilley had a charge of neglect of

  duty sustained against him. (Id. ¶ 24.) The ISB command staff takes the position that the

  MPD Policy was mandatory. (Officers’ MMF, ECF No. 181-1 ¶ 52.)

      B. Procedural Background

           Plaintiff Amy Gomez filed this action on June 26, 2019. (ECF No. 1.) The First

  Amended Complaint was filed on April 20, 2020. (ECF No. 79.) The Court granted Plaintiff

  Amy Gomez’s Motion for Joinder on June 30, 2020, joining Decedent Steven Gomez’s

  daughter, Gabriella Hope Gomez, by and through her legal guardian Danielle Harthcock, as

  the real party in interest. (ECF No. 106 at PageID 720.)

           Plaintiffs assert the following causes of action: (1) a claim for violation of Gomez’s

  Fourth and Fourteenth Amendment Rights under 42 U.S.C. § 1983 against the Defendant

  Officers for their failure to provide adequate medical treatment to Gomez; (2) a § 1983

  Monell claim against the City of Memphis; (3) a § 1983 claim against Shelby County for


  7
   The City refers to ISB as the Internal Affairs Bureau, but according to the case file on the record, the Bureau’s
  official title is “Inspectional Services Bureau.” (See generally ECF No. 147.)

                                                          6
Case 2:19-cv-02412-JPM-tmp Document 238 Filed 04/27/21 Page 7 of 41                       PageID 3741




  violations of the Fourth, Eighth and Fourteenth Amendments; (4) a negligence claim against

  all Defendants; (5) a gross negligence claim against all Defendants; (6) a negligent hiring,

  retention, supervision and control claim as to the City of Memphis and Shelby County; (7) a

  state law claim for reckless disregard of the health and safety of Gomez; (7) a negligent

  infliction of emotional distress claim; (7) an intentional infliction of emotional distress claim;

  (10) vicarious liability against the City of Memphis and Shelby County; and (11) reckless

  indifference to Gomez’s serious medical needs. (See generally ECF No. 79.)

         On October 2, 2020, the City, the County and the Defendant Officers filed Motions for

  Summary Judgment. (See ECF Nos. 162, 181 & 183.) The City argues that Plaintiffs cannot

  attach liability to it for the alleged constitutional violation because the City’s training and

  supervision is adequate and, even if it were inadequate, such inadequacy is not the result of

  the City’s deliberate indifference. (ECF No. 183-1 at PageID 2331–38.) Additionally, the

  City argues that it is immune under the Tennessee Governmental Tort Liability Act

  (“TGTLA”) from the Plaintiffs’ state law claims against it. (Id. at PageID 2338–45.)

         The County similarly asserts that Plaintiffs cannot attach liability to it for the alleged

  constitutional violation and that it is immune from Plaintiffs’ state law claims. (ECF No. 162-

  1 at PageID 1656–62.) The County also argues that Plaintiffs cannot prove the underlying

  constitutional violation because the Plaintiffs “cannot show that anyone in the Jail actually

  knew that Gomez even ingested marijuana, much less [that] he also ingested the lethal drug

  methamphetamine.” (Id. at PageID 1653–56 (emphasis in original).)

         The Defendant Officers argue that they are entitled to qualified immunity. (ECF No.

  181-2 at PageID 2276–85.)      They argue that “there is no evidence that would have alerted

  Defendant Officers that Steven Gomez was experiencing a serious need for medical



                                                  7
Case 2:19-cv-02412-JPM-tmp Document 238 Filed 04/27/21 Page 8 of 41                     PageID 3742




  treatment” and that, even if Plaintiffs could demonstrate that Gomez was experiencing a

  serious need for medical treatment and the Defendant Officers acted with deliberate

  indifference to that need, Gomez’s right to adequate medical treatment was not clearly

  established at the time of his arrest. (Id.) The Defendant Officers further argue that if the

  Court dismisses Plaintiffs’ § 1983 claims against them, then either the Court should decline to

  exercise jurisdiction over Plaintiffs’ state law claims or those claims should be dismissed

  because the Defendant Officers are also entitled to qualified immunity against them. (Id. at

  PageID 2286–87.)

          Plaintiffs filed their Response in Opposition to the City’s Motion for Summary

  Judgment on October 30, 2020. (ECF No. 190.) Plaintiffs argue that Monell liability attaches

  to the City because “Memphis’ training under the [MPD] Policy was inadequate because there

  simply was no training” and that “this inadequacy amounted to deliberate indifference

  [because] Memphis knew that death or serious injury was a foreseeable consequence from

  ingestion[.]” (ECF No. 190-1 at PageID 2596–2600.) Alternatively, Plaintiffs argue Monell

  liability attaches because Lt. Twilley failed to supervise the other Defendant Officers or

  because Lt. Twilley was vested with final policy-making authority. (Id. at PageID 2601–04.)

          As to both the City’s and the County’s assertions of immunity under the TGTLA from

  Plaintiff’s state law claims, Plaintiffs argue that the civil rights exception to TGTLA’s waiver

  of immunity from negligence does not apply to common law negligence claims. (Id. at

  PageID 2604–05; see also ECF No. 201-1 at PageID 3277–79 (arguing additionally that the

  County is not entitled to immunity because the negligence claims relate to a failure to screen

  and assess and the constitutional infirmity arises out of a failure to train).)




                                                    8
Case 2:19-cv-02412-JPM-tmp Document 238 Filed 04/27/21 Page 9 of 41                     PageID 3743




           Plaintiffs filed their Response in Opposition to the County’s Motion for Summary

  Judgment on November 3, 2020. (ECF No. 201.) Plaintiffs argue that the failure of Shelby

  County’s staff to ask Officer Macaraeg about the reason for Gomez’s tampering with evidence

  charge “establishes a culpable mind.” (ECF No. 201-1 at PageID 3274.) Plaintiffs assert that

  the County’s deliberate indifference can be established through its failure to train on a Shelby

  County Policy that provides that detainees who are charged “with ingesting an illegal

  substance (Tampering with evidence), and were observed by officers ingesting what is

  believed to be illegal substances” have an “unacceptable condition[]” for admission to the Jail

  (“the County Policy”). (Id. at PageID 3266, 3274–77; see also ECF No. 183-14 at PageID

  2467.)

           Plaintiffs filed their Response in Opposition to the Defendant Officers’ Motion for

  Summary Judgment on October 30, 2020. (ECF No. 192.) Plaintiffs argue that the Defendant

  Officers should objectively have known that Gomez ingested an unknown quantity of an

  unknown mixture of drugs, possibly including methamphetamine, and that there is sufficient

  evidence on the record that the Defendant Officers “drew the inference that Gomez faced

  some risk of serious harm.” (ECF No. 192-1 at PageID 2879–88.)

           The Defendants filed their Replies on November 6, and November 13, 2020. (ECF

  Nos. 203, 205 & 207.) A Hearing was held on the City’s Motion for Summary Judgment on

  February 4, 2021, at which the Court heard arguments from counsel for the Plaintiffs and for

  the City. (ECF No. 218.) On April 13, and April 16, 2021, pursuant to the Court’s April 6,

  2021 Order (ECF No. 225), Plaintiffs and the Defendant Officers filed supplemental briefs in

  support of their respective briefs with respect to the Defendant Officers’ Motion. (ECF Nos.

  230 & 235.)



                                                 9
Case 2:19-cv-02412-JPM-tmp Document 238 Filed 04/27/21 Page 10 of 41                       PageID 3744




  II.    LEGAL STANDARD

         A party is entitled to summary judgment “if the movant shows that there is no genuine

  dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

  Fed. R. Civ. P. 56(a). “A fact is ‘material’ for purposes of summary judgment if proof of that

  fact would establish or refute an essential element of the cause of action or defense.”

  Bruederle v. Louisville Metro Gov’t, 687 F.3d 771, 776 (6th Cir. 2012).

         “In considering a motion for summary judgment, [the] court construes all reasonable

  inferences in favor of the non-moving party.” Robertson v. Lucas, 753 F.3d 606, 614 (6th

  Cir. 2014) (citing Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587

  (1986)). “The moving party bears the initial burden of demonstrating the absence of any

  genuine issue of material fact.” Mosholder v. Barnhardt, 679 F.3d 443, 448 (6th Cir. 2012)

  (citing Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)). “Once the moving party satisfies

  its initial burden, the burden shifts to the nonmoving party to set forth specific facts showing a

  triable issue of material fact.” Mosholder, 679 F.3d at 448–49; see also Fed. R. Civ. P. 56(e);

  Matsushita, 475 U.S. at 587. “When the non-moving party fails to make a sufficient showing

  of an essential element of his case on which he bears the burden of proof, the moving parties

  are entitled to judgment as a matter of law and summary judgment is proper.” Martinez v.

  Cracker Barrel Old Country Store, Inc., 703 F.3d 911, 914 (6th Cir. 2013) (quoting Chapman

  v. UAW Local 1005, 670 F.3d 677, 680 (6th Cir. 2012) (en banc)) (internal quotation marks

  omitted).

         In order to “show that a fact is, or is not, genuinely disputed,” a party must do so by

  “citing to particular parts of materials in the record,” “showing that the materials cited do not

  establish the absence or presence of a genuine dispute,” or showing “that an adverse party



                                                 10
Case 2:19-cv-02412-JPM-tmp Document 238 Filed 04/27/21 Page 11 of 41                        PageID 3745




  cannot produce admissible evidence to support the fact.” L.R. 56.1(b)(3); Bruederle, 687 F.3d

  at 776 (alterations in original) (quoting Fed. R. Civ. P. 56(c)(1)); see also Mosholder, 679

  F.3d at 448 (“To support its motion, the moving party may show ‘that there is an absence of

  evidence to support the nonmoving party’s case.’” (quoting Celotex, 477 U.S. at 325)).

  “Credibility determinations, the weighing of the evidence, and the drawing of legitimate

  inferences from the facts are jury functions, not those of a judge[.]” Martinez, 703 F.3d at 914

  (alteration in original) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986)).

  “The court need consider only the cited materials, but it may consider other materials in the

  record.” Fed. R. Civ. P. 56(c)(3). “[T]he district court has no ‘duty to search the entire record

  to establish that it is bereft of a genuine issue of material fact.’” Pharos Capital Partners, L.P.

  v. Deloitte & Touche, 535 Fed. Appx. 522, 523 (6th Cir. 2013) (per curiam) (quoting Tucker

  v. Tennessee, 539 F.3d 526, 531 (6th Cir. 2008), abrogation recognized by Anderson v. City

  of Blue Ash, 798 F.3d 338 (6th Cir. 2015)).

         The decisive “question is whether ‘the evidence presents a sufficient disagreement to

  require submission to a [fact finder] or whether it is so one-sided that one party must prevail

  as a matter of law.’” Johnson v. Memphis Light Gas & Water Div., 777 F.3d 838, 843 (6th

  Cir. 2015) (quoting Liberty Lobby, 477 U.S. at 251-52). Summary judgment “‘shall be

  entered’ against the non-moving party unless affidavits or other evidence ‘set forth specific

  facts showing that there is a genuine issue for trial.’” Rachells v. Cingular Wireless Employee

  Servs., LLC, No. 1:08CV02815, 2012 WL 3648835, at *2 (N.D. Ohio Aug. 23, 2012)

  (quoting Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 884 (1990)). “[A] mere ‘scintilla’ of

  evidence in support of the non-moving party’s position is insufficient to defeat summary

  judgment; rather, the non-moving party must present evidence upon which a reasonable jury



                                                  11
Case 2:19-cv-02412-JPM-tmp Document 238 Filed 04/27/21 Page 12 of 41                     PageID 3746




  could find in her favor.” Tingle v. Arbors at Hilliard, 692 F.3d 523, 529 (6th Cir. 2012)

  (quoting Liberty Lobby, 477 U.S. at 251). “[I]n order to withstand a motion for summary

  judgment, the party opposing the motion must present “affirmative evidence” to support

  his/her position.” Mitchell v. Toledo Hosp., 964 F.2d 577, 584 (6th Cir. 1992) (citing Liberty

  Lobby, 477 U.S. at 247-254; Street v. J.C. Bradford & Co., 886 F.2d 1472, 1479 (6th Cir.

  1989)). “[C]onclusory assertions, unsupported by specific facts made in affidavits opposing a

  motion for summary judgment, are not sufficient to defeat a motion for summary judgment.”

  Rachells, 2012 WL 3648835, at *2 (quoting Thomas v. Christ Hosp. and Med. Ctr., 328 F.3d

  890, 894 (7th Cir. 2003)). Statements contained in an affidavit that are “nothing more than

  rumors, conclusory allegations and subjective beliefs” are insufficient. See Mitchell, 964 F.2d

  at 584-85.

  III.      ANALYSIS

            Plaintiffs assert a federal claim under 42 U.S.C. § 1983 and several state law tort

  claims against each Defendant. (ECF No. 79.) The Court will address Plaintiffs’ federal and

  state claims in turn.

         A. Plaintiffs’ 42 U.S.C. § 1983 Claims

            “To prevail on a cause of action under [42 U.S.C.] § 1983, a plaintiff must prove ‘(1)

  the deprivation of a right secured by the Constitution or laws of the United States (2) caused

  by a person acting under the color of state law.’” Shadrick v. Hopkins Cnty., 805 F.3d 724,

  736 (6th Cir. 2015) (quoting Jones v. Muskegon Cnty., 625 F.3d 935, 941 (6th Cir. 2010)).

  Municipalities can be held liable for constitutional violations under § 1983 only “when

  execution of a government’s policy or custom, whether made by its lawmakers or by those

  whose edicts or acts may fairly be said to represent official policy, inflicts the injury[.]”



                                                  12
Case 2:19-cv-02412-JPM-tmp Document 238 Filed 04/27/21 Page 13 of 41                                         PageID 3747




  Monell v. Dep’t of Soc. Servs. of New York, 436 U.S. 658, 694 (1978). A municipality is not

  liable under § 1983 “solely because it employs a tortfeasor – or, in other words, a municipality

  cannot be held liable under § 1983 on a respondeat superior theory.” Id. at 659 (emphasis in

  original). To establish municipal liability under § 1983, “a plaintiff must also demonstrate

  that, through its deliberate conduct, the municipality was the moving force behind the injury

  alleged.” Rayfield v. Grand Rapids, 768 F. App’x 496, 510 (6th Cir. 2019) (quoting Bd. of

  Comm’rs of Bryan Cnty. v. Brown, 520 U.S. 397, 404 (1997) (internal quotations omitted)).

           Plaintiffs’ § 1983 claims arise out of an alleged violation of Steven Gomez’s

  Fourteenth Amendment 8 right to adequate medical treatment while in police custody. (Id. ¶¶

  49–79.) None of the Parties dispute that the Defendant Officers or any other individual

  employees of the City or the County involved in this case were acting under the color of law. 9

  The arguments are therefore focused on whether Plaintiffs have proved a deprivation of

  Gomez’s rights. The Court will first address whether the Defendant Officers are entitled to

  qualified immunity either because they did not violate Gomez’s constitutional rights or

  because those constitutional rights were not clearly established at the time of Gomez’s arrest.

  The Court will then address whether Plaintiffs have established the City’s or the County’s

  liability for any constitutional violations.




  8
    Although Plaintiffs also assert violations of Gomez’s Fourth and Eighth Amendment rights in the First
  Amended Complaint, the arguments on summary judgment are appropriately targeted to the alleged Fourteenth
  Amendment violation of Gomez’s right to adequate medical care. (See generally ECF Nos. 79, 162, 181 & 183.)
  9
    The Defendant Officers expressly agree that they were “at all times acting within the scope of their employment
  and therefore under the color of law[.]” (ECF No. 181-2 at PageID 2276.) To the extent that the actions of
  Wellpath employees at the Jail form the basis of any part of Plaintiffs’ claims, “[t]he principle is well settled that
  private medical professionals who provide healthcare services to inmates at a county jail qualify as government
  officials acting under the color of state law for the purposes of § 1983.” Winkler v. Madison Cnty., 893 F.3d
  877, 890 (6th Cir. 2018) (citing Harrison v. Ash, 539 F.3d 510, 521 (6th Cir. 2008)).

                                                           13
Case 2:19-cv-02412-JPM-tmp Document 238 Filed 04/27/21 Page 14 of 41                        PageID 3748




         1)        Qualified Immunity

         “[Q]ualified immunity protects government officials ‘from liability for civil damages

  insofar as their conduct does not violate clearly established statutory or constitutional rights of

  which a reasonable person would have known.’” Pearson v. Callahan, 555 U.S. 223, 232

  (2009) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). To determine whether

  qualified immunity applies, a court must decide (1) “whether the facts that a plaintiff has

  alleged or shown make out a violation of a constitutional right,” and (2) “whether the right at

  issue was clearly established at the time of a defendant’s alleged misconduct.” Id. (citing

  Saucier v. Katz, 533 U.S. 194, 201 (2001)). The court need not answer the questions in any

  particular order, but qualified immunity applies unless the answer to both questions is “yes”.

  Id. at 231–32.

              a. A Genuine Dispute of Material Fact Exists as to Whether the Defendant
                 Officers Violated Steven Gomez’s Fourteenth Amendment Right to Adequate
                 Medical Care

         Where a § 1983 claim of deliberate indifference to serious medical needs is asserted on

  behalf of a pretrial detainee, “the Due Process Clause of the Fourteenth Amendment is the

  proper starting point[.]” Phillips v. Roane Cnty., 534 F.3d 531, 539 (6th Cir. 2008). “There

  are two parts to the claim, one objective, one subjective. For the objective component, the

  detainee must demonstrate the existence of a sufficiently serious medical need.” Spears v.

  Ruth, 589 F.3d 249, 254 (6th Cir. 2009) (quoting Estate of Carter v. City of Detroit, 408 F.3d

  305, 311 (6th Cir. 2005)). “For the subjective component, the detainee must demonstrate that

  the defendant possessed a sufficiently culpable state of mind in denying medical care.” Id.




                                                  14
Case 2:19-cv-02412-JPM-tmp Document 238 Filed 04/27/21 Page 15 of 41                                      PageID 3749




                  i.    A Genuine Dispute of Material Fact Exists as to Whether Steven Gomez
                        Had a Sufficiently Serious Medical Need

           “A medical need is sufficiently serious if it has been diagnosed by a physician that has

  mandated treatment or it is so obvious that even a lay person would easily recognize the need

  for medical treatment.”         Burgess v. Fischer, 735 F.3d 462, 476 (6th Cir. 2013) (citing

  Blackmore v. Kalamazoo Cnty., 390 F.3d 890, 897 (6th Cir. 2004)). Plaintiffs argue that “[i]t

  would be obvious to a lay person that one who has ingested an unknown amount of illegal

  drugs, even if they were not exhibiting physical symptoms, has a serious medical need.”

  (ECF No. 192-1 at PageID 2879–80.)

           A reasonable jury could conclude that the Defendant Officers objectively should have

  been aware that Gomez had a serious medical need.                        Officers Flores, Henderson and

  Macaraeg observed Gomez chewing marijuana and Officer Flores informed Lt. Twilley that

  they had observed Gomez chewing marijuana; the inference that Gomez swallowed that

  marijuana is reasonable. 10          (Officers’ MMF, ECF No. 181-1 ¶¶ 19, 21; Lt. Twilley

  Deposition, ECF No. 173-1 at PageID 2084:48:20-23.) Officers Flores and Macaraeg and Lt.

  Twilley admitted that they are aware marijuana is commonly laced with other drugs. (ECF

  Nos 194-2 at PageID 3149:8-11, 194-3 at PageID 3162:17-25 & 194-6 at PageID 13-18.) A

  search of the arrestees’ vehicle found both marijuana and methamphetamine. (Officers’

  MMF, ECF No. 181-1 ¶¶ 12–13.) A search of Officer Macaraeg’s vehicle after the Officers

  observed Gomez chewing marijuana found a small plastic bag like those that had been found

  in the arrestees’ vehicle. (Id. ¶ 18.) It is reasonable to infer from those facts that the Officers


  10
     The Defendant Officers did not find any marijuana on the ground or in the police car. (See, e.g., Officer
  Macaraeg Deposition, ECF No. 167-1 at PageID 1891:38:4-12.) A reasonable jury could conclude that it is not
  plausible that Gomez somehow tossed the marijuana rather than ingesting it. Cf. Weaver v. Shadoan, 340 F.3d
  398, 411 (6th Cir. 2003) (finding that, where the officers did not see a suspect chew, swallow or ingest illegal
  drugs, “[i]t [was] equally plausible that the Officer ‘believed’ that [the suspect] had tossed out the drugs as he
  fled from the police.”).

                                                         15
Case 2:19-cv-02412-JPM-tmp Document 238 Filed 04/27/21 Page 16 of 41                                    PageID 3750




  should have at least suspected that Gomez swallowed methamphetamine in addition to the

  marijuana and investigated further.

          The evidence, with all reasonable inferences drawn in Plaintiffs’ favor, supports a

  finding that the Defendant Officers should have known that Gomez had ingested marijuana

  and should have suspected that Gomez had ingested other illegal drugs. The Court agrees

  that, on the Plaintiffs’ facts, a jury could reasonably conclude that it would be obvious to a lay

  person that Gomez had a serious medical need based on his ingesting an unknown quantity of

  marijuana and based on the risk that he had consumed drugs other than marijuana.

          The Defendant Officers argue that Plaintiffs cannot satisfy the objective component of

  the analysis because “[w]hen a plaintiff fails to exhibit any physical symptoms of drug

  ingestion in an arresting officer’s presence, rarely will the evidence be sufficient to

  demonstrate a serious medical need.” (ECF No. 181-2 at PageID 2280 (citing Watkins v.

  Battle Creek, 273 F.3d 682, 686 (6th Cir. 2001)).) But the Defendant Officers’ reliance on

  Watkins is misplaced because the court in Watkins did not conduct an objective analysis,

  relying instead on the subjective component to affirm the district court’s granting of summary

  judgment. 11 273 F.3d at 686 (“We find the evidence was not sufficient to lead a rational trier

  of fact to conclude that the officers or jailers knew Watkins needed medical attention for

  swallowing drugs.”); see also, Bass v. Shelby Cnty., No. 07-2142-STA, 2010 WL 11597167,

  at *6 (W.D. Tenn. Jan. 4, 2010) (“[I]t is undisputed that the Defendant officers knew Plaintiff

  had consumed some type of drug since they saw him swallow a plastic bag, regardless of

  whether it was marijuana or cocaine. As a result, the Court finds that it would be obvious to a




  11
    Watkins is also distinguishable from the present case because the officers in Watkins did not see the decedent
  swallow drugs. 273 F.3d at 686.

                                                        16
Case 2:19-cv-02412-JPM-tmp Document 238 Filed 04/27/21 Page 17 of 41                     PageID 3751




  lay person that Plaintiff needed medical help, even if he was not physically exhibiting signs of

  such consumption at the present time.”).

         Plaintiffs point to sufficient evidence in the record to create a genuine dispute as to

  whether the Defendant Officers objectively should have known that Gomez had a serious

  medical need.

               ii.    A Genuine Dispute of Material Fact Exists as to Whether the Individual
                      Officers Knew of and Disregarded an Excessive Risk to Steven Gomez’s
                      Health or Safety

         The subjective component of the claim requires more than “mere negligence; instead,

  it requires that the officers ‘knew of and disregarded a substantial risk of serious harm to

  [Gomez’s] health and safety.’” Garretson v. City of Madison Heights, 407 F.3d 789, 797 (6th

  Cir. 2005) (quoting Watkins, 273 F.3d at 686). “[T]he official must both be aware of facts

  from which the inference could be drawn that a substantial risk of harm exists, and he must

  also draw the inference.” Watkins, 273 F.3d at 686 (quoting Farmer v. Brennan, 511 U.S.

  825, 836 (1994)).

         Defendants argue that “there is no evidence that Defendant Officers were aware or had

  reason to know that Gomez had ingested methamphetamine.” But there is evidence in the

  record that each of the Defendant Officers drew the inference that a substantial risk of harm to

  Gomez existed and disregarded that risk. Officers Henderson and Macaraeg were present

  when Officer Flores called Lt. Twilley. (Officer Henderson Deposition, ECF No. 165-1 at

  PageID 1817:35:21–1817:36:4; Officer Macaraeg Deposition, ECF No. 167-1 at PageID

  1891:39:15-17.) During that call, Officer Flores discussed Gomez’s need for medical care

  with Lt. Twilley. (Lt. Twilley ISB Officer Statement, ECF No. 193-1 at PageID 3052 (stating

  that, when Officer Flores told Lt. Twilley that Gomez had possibly ingested marijuana, Lt.

  Twilley asked if Gomez would need an ambulance).) The possibility that Gomez needed
                                                17
Case 2:19-cv-02412-JPM-tmp Document 238 Filed 04/27/21 Page 18 of 41                        PageID 3752




  medical care because he ingested marijuana was apparently disregarded solely on the basis

  that Gomez was not exhibiting any symptoms. (Id.) Lt. Twilley was also aware, as were the

  Defendant Officers on the scene, that methamphetamine had been found with the arrestees.

  Officer Flores informed him of the charges, including possession of methamphetamine, and

  that the arrestees were each denying that the methamphetamine was theirs. (ECF No. 193-1 at

  PageID 3052; Lt. Twilley Deposition, ECF No. 173-1 at PageID 2087:65:18-22.)

         Although Gomez’s lack of symptoms and refusal to admit to ingesting drugs weigh

  against a finding that the Defendant Officers subjectively were indifferent to Gomez’s medical

  needs, the jury is entitled to discount the Defendant Officers’ explanations that they did not

  suspect that Gomez ingested anything other than marijuana and that they did not consider

  marijuana to be a dangerous drug requiring medical care. (See ECF No. 181-2 at PageID

  2282; see also Estate of Carter, 408 F.3d at 313 (citing Johnson v. Karnes, 398 F.3d 868, 876

  (6th Cir. 2005) (“[A] jury would be entitled to discount [defendant’s] explanation.”).) A

  rational trier of fact could conclude that the Defendant Officers knew Gomez ingested

  marijuana, understood that such ingestion could require urgent medical treatment, drew the

  inference that a substantial risk of harm to Gomez existed, and disregarded such risk, even if

  the Defendant Officers did not know Gomez had swallowed methamphetamine.                    And a

  reasonable jury could conclude, on the basis of those facts, that the Defendant Officers were

  deliberately indifferent to a serious medical need of Gomez. See Griffith v. Franklin Cnty.,

  975 F.3d 554, 568 (6th Cir. 2020) (quoting Rhinehart v. Scutt, 894 F.3d 721, 738 (6th Cir.

  2018)) (“A plaintiff may rely on circumstantial evidence…: A jury is entitled to ‘conclude

  that a prison official knew of a substantial risk from the very fact that the risk was obvious.’”);

  Phillips, 534 F.3d at 541 (“The correctional officers may not escape liability if the evidence



                                                  18
Case 2:19-cv-02412-JPM-tmp Document 238 Filed 04/27/21 Page 19 of 41                      PageID 3753




  showed that they merely refused to verify underlying facts that they strongly suspected to be

  true, or declined to confirm inferences of risk that they strongly suspected to exist.” (internal

  quotations omitted).); Estate of Carter, 408 F.3d at 313 (“In most cases in which the defendant

  is alleged to have failed to provide treatment, there is no testimony about what inferences the

  defendant in fact drew. Nonetheless, in those cases, a genuine issue of material fact as to

  deliberate indifference can be based on a strong showing on the objective component.”).

         Plaintiffs have put forth sufficient evidence for a reasonable jury to conclude that the

  Defendant Officers knew that Gomez at least swallowed marijuana. That knowledge alone

  distinguishes this case from other ingestion cases where the deliberate indifference standard

  was not satisfied. See Weaver, 340 F.3d at 411 (finding that the evidence was insufficient to

  give rise to a deliberate indifference claim where the officers did not see or otherwise know

  that the decedent ingested illegal drugs); Watkins, 273 F.3d at 876 (finding the evidence

  insufficient for a rational trier of fact to conclude that the officers knew the decedent needed

  medical attention for swallowing drugs where none of the officers actually saw the decedent

  swallow drugs). The Court therefore finds that a genuine issue of material fact exists as to

  whether the Defendant Officers knew of and disregarded a substantial risk of harm to Gomez.

             b. A Pretrial Detainee’s Right to Adequate Medical Care is Clearly Established

         The Defendant Officers are entitled to qualified immunity even if Plaintiffs can

  demonstrate they violated Gomez’s Fourteenth Amendment right to adequate medical care

  unless Plaintiffs can also demonstrate that such right was clearly established in the Sixth

  Circuit at the time of Gomez’s arrest. Plaintiffs cite Garretson for the proposition that

  Gomez’s Fourteenth Amendment right to receive medical care was clearly established at the

  time of his arrest. (ECF No. 192-1 at PageID 2890; see also Garretson, 407 F.3d at 798

  (“[U]nder the Fourteenth Amendment, the state has a duty to provide pre-trial detainees with

                                                 19
Case 2:19-cv-02412-JPM-tmp Document 238 Filed 04/27/21 Page 20 of 41                        PageID 3754




  adequate medical care.”).) Plaintiffs also rely on Bass and the Sixth Circuit’s unpublished

  decision in Border v. Trumbull Cnty. Bd. of Comm’rs, 414 F. App’x 831, 839 (6th Cir. 2011),

  arguing that “there existed [at the time of Gomez’s arrest] a body of caselaw… addressing an

  arrestee’s constitutional right to receive medical care for a known or strongly suspected risk of

  overdose due to ingestion of illegal substances.” (ECF No. 230 at PageID 3689, 3693–95.)

         The Defendant Officers argue that the qualified immunity analysis requires that the

  clearly established law be “particularized” to the facts of the case. (ECF No. 207 at PageID

  3627 (citing Anderson v. Creighton, 483 U.S. 635, 640 (1987).) The Defendant Officers

  assert that Plaintiffs have not met this burden because Bass and Border are both unreported

  and Plaintiffs are otherwise unable to cite “controlling authority or a robust consensus of

  cases.” (ECF No. 207 at PageID 3627–28 (citing Lattis v. Phillips, 878 F.3d 541, 552 (6th

  Cir. 2017) & Anderson, 483 U.S. at 640); see generally ECF No. 235.)

         “For a right to be ‘clearly established,’ ‘[t]he contours of that right must be sufficiently

  clear that a reasonable official would understand that what he is doing violates that right.’”

  Campbell v. City of Springboro, 700 F.3d 779, 788 (6th Cir. 2012) (quoting Wheeler v. City

  of Lansing, 660 F.3d 931, 938 (6th Cir. 2011)).            “[I]n light of preexisting law, the

  unlawfulness [of an official action] must be apparent.” Id. “To resolve this question, th[e

  c]ourt ‘must look first to decisions of the Supreme Court, then to decisions of [the Sixth

  Circuit] and other courts within our circuit, and finally to decisions of other circuits.’” Id.

  (quoting St. John v. Hickey, 411 F.3d 762, 774 (6th Cir. 2005)).

         The question before this Court is whether Gomez’s Fourteenth Amendment right to

  receive medical care for a serious medical need was clearly established at the time of Gomez’s

  arrest. The Sixth Circuit has consistently held that “the Fourteenth Amendment right of



                                                 20
Case 2:19-cv-02412-JPM-tmp Document 238 Filed 04/27/21 Page 21 of 41                      PageID 3755




  pretrial detainees to adequate medical care is, and has long been, clearly established.” Estate

  of Owensby v. City of Cincinnati, 414 F.3d 596, 604 (6th Cir. 2005); see also Phillips, 534

  F.3d at 545; Estate of Carter, 408 F.3d at 313; Garretson, 407 F.3d at 788. The dispute

  between the Parties is whether this right is established with sufficient particularity as to the

  facts of this case.

          The Court has already found that, interpreting the facts in the light most favorable to

  the Plaintiffs, a reasonable jury could conclude that the Defendant Officers understood Gomez

  to have a serious medical need as a result of his ingesting marijuana. Whether Gomez had a

  serious medical need and whether the Officers were aware of that fact and disregarded a

  substantial risk of harm to Gomez are factual questions for the jury to decide. If the jury finds

  both facts in favor of the Plaintiffs, Sixth Circuit law clearly establishes that the Defendant

  Officers violated Gomez’s Fourteenth Amendment right to adequate medical care by acting

  with deliberate indifference to his serious medical needs. See Watkins, 273 F.3d at 686

  (quoting Estelle v. Gamble, 429 U.S. 97, 104 (1976)). The contours of a pretrial detainee’s

  Fourteenth Amendment right to adequate medical treatment are well-defined; officers violate

  that right when an arrestee objectively has a serious medical need and the officers subjectively

  are aware of that need and do not obtain medical care for the detainee. See Phillips, 534 F.3d

  531, 539–40, 545.

          That Gomez’s Fourteenth Amendment right to adequate medical care was clearly

  established at the time of his arrest is bolstered by the Defendant Officers’ testimony that they

  have a duty to provide medical care for an injured detainee, regardless of whether that injury

  was self-inflicted. (ECF Nos. 165-1 at PageID 1813, 167-1 at PageID 1885–86, 168-1 at

  PageID 1938–42 & 173-1 at PageID 2080–84.) The Defendant Officers understood that if



                                                 21
Case 2:19-cv-02412-JPM-tmp Document 238 Filed 04/27/21 Page 22 of 41                    PageID 3756




  Gomez had a serious medical need and they were aware of that fact, they would be obligated

  to obtain medical treatment for him.      The Court finds that “the contours of [a pretrial

  detainee’s right to adequate medical care are] sufficiently clear that a reasonable official

  would understand that [not obtaining medical treatment for a pretrial detainee who the officers

  know has a serious medical need] violates that right.” Blake v. Wright, 179 F.3d 1003, 1007

  (quoting Anderson, 483 U.S. at 640).

         Because the Court finds that genuine disputes of material facts preclude summary

  judgment on the issue of whether the Defendant Officers were deliberately indifferent to

  Gomez’s serious medical needs and that the law as to a pretrial detainee’s right to adequate

  medical is clearly established, the Defendant Officers’ motion for summary judgment as to

  Plaintiffs’ § 1983 claims against them is DENIED.

         2)      Monell Liability

         To establish the liability of the City or the County, Plaintiffs must prove “(1) that a

  violation of a federal right took place, (2) that the defendants acted under the color of state

  law, and (3) that [the] municipality’s policy or custom caused that violation to happen[.]”

  Sweat v. Butler, 90 F. Supp. 3d 773, 780 (W.D. Tenn. 2015) (citing Bright v. Gallia Cnty.,

  753 F.3d 639, 660 (6th Cir. 2014)). Because no Party argues that the defendants did not act

  under the color of state law and because the Court has already found that a genuine dispute of

  material fact precludes summary judgment as to whether a violation of a federal right took

  place, the only remaining Monell argument for the City is whether the City had a policy or

  custom that caused the underlying constitutional violation Plaintiffs assert.     The County

  argues both that there was no underlying constitutional violation and that the County did not

  have a policy or custom that caused the underlying constitutional violation. (See generally



                                                22
Case 2:19-cv-02412-JPM-tmp Document 238 Filed 04/27/21 Page 23 of 41                        PageID 3757




  ECF No. 162-1.) The Court will address Plaintiffs’ Monell claims as to the City and the

  County separately because each claim rests on different facts.

               a. City of Memphis

            Plaintiffs base their § 1983 claim against the City on three legal theories: (1) the City

  has a policy of inadequate training or supervision; (2) the City has a custom of tolerance of or

  acquiescence in federal rights violations; and (3) Lt. Twilley was an official with final

  decision making authority who ratified the Officers’ illegal actions. (ECF No. 190-1 at

  PageID 2594.) Plaintiffs address the City’s alleged policy of inadequate training and of

  inadequate supervision separately, therefore the Court will treat those arguments as separate

  theories as well.

                  i.   The City Did Not Have a Policy of Inadequate Training

            To establish that the City had a policy of inadequate training, Plaintiffs “must show

  ‘(1) that a training program is inadequate to the tasks that the officers must perform; (2) that

  the inadequacy is the result of the [City’s] deliberate indifference; and (3) that the inadequacy

  is closely related to or actually caused the plaintiff’s injury.’” Brown v. Chapman, 814 F.3d

  447, 463 (6th Cir. 2016) (quoting Plinton v. Cnty. of Summit, 540 F.3d 459, 464 (6th Cir.

  2008)).

            Plaintiffs first argue that the City’s training program is inadequate because the City

  does not directly train officers on the MPD Policy. (ECF No. 190-1 at PageID 2597–2600.)

  The City argues that a failure to train its officers directly on a single one-sentence policy does

  not constitute inadequate training and that the training required by the State of Tennessee for

  certification as a law enforcement officer, on-the-job training, and roll call briefings constitute




                                                   23
Case 2:19-cv-02412-JPM-tmp Document 238 Filed 04/27/21 Page 24 of 41                     PageID 3758




  an adequate training program. (ECF Nos. 183-1 at PageID 2333–34 & 205 at PageID 3598–

  3602.)

           “[T]he focus [of the inquiry] must be on the adequacy of the training program in

  relation to the tasks the particular officers must perform.” City of Canton v. Harris, 489 U.S.

  378, 390 (1989). The Court will not limit the focus of the inquiry to whether the City trains

  officers on the MPD Policy. The City’s articulation of the legal issue as “whether the City of

  Memphis provided adequate training to handle the arrest and booking of a person such as the

  Decedent with a report of an ingestion of controlled substance” (ECF No. 205 at PageID

  3599) is the correct one, particularly because the ultimate issue in this case is whether

  Gomez’s constitutional rights were violated and not whether the MPD Policy was violated.

  See Bradley v. City of Ferndale, 148 F. App’x 499, 508 (6th Cir. 2005) (quoting Smith v.

  Freeland, 954 F.2d 343, 347 (6th Cir. 1992)) (“[T]he violation of [] policy is not in and of

  itself a constitutional violation under 42 U.S.C. § 1983.”).

           Jackson v. City of Cleveland, the case relied on by Plaintiffs, is not instructive. 925

  F.3d 793, 835 (6th Cir. 2019). In Jackson, the facts on the record demonstrated a dispute

  regarding the officers’ training, with some testimony suggesting officers were trained on the

  disclosure of exculpatory evidence and some testimony suggesting officers received no

  training on the disclosure of exculpatory evidence. Id. The plaintiffs pointed to evidence in

  the record that tended to prove that the officers were unaware that they had an obligation to

  disclose exculpatory evidence. Id.

           By contrast, in the present case, there is no dispute that there was no training

  specifically on the MPD Policy but that there was broader training on constitutional law,

  search and seizure, and arrests, among other topics. (City’s SUF, ECF No. 183-2 ¶¶ 31–32.)



                                                 24
Case 2:19-cv-02412-JPM-tmp Document 238 Filed 04/27/21 Page 25 of 41                                      PageID 3759




  Additionally, the Defendant Officers each testified that they have a duty to protect a detainee

  in their custody and provide medical care if the detainee is injured, even if that injury is self-

  inflicted. (ECF Nos. 165-1 at PageID 1813, 167-1 at PageID 1885–86, 168-1 at PageID

  1938–42 & 173-1 at PageID 2080–84.)                   They testified specifically that if they know a

  detainee has ingested an illegal substance, they should obtain medical treatment for the

  detainee, and if they suspect that a detainee has ingested even a less serious illegal substance,

  they should investigate further. (Id.)

           The deposition testimony of the Officers confirms that the City has provided the

  officers with adequate training on a pretrial detainee’s Fourteenth Amendment right to

  adequate medical treatment. Mistakes on the part of some of the individual officers do not

  mean that the City failed to adequately train them. Graham v. Cnty. of Washtenaw, 358 F.3d

  377, 385 (6th Cir. 2004) (quoting City of Canton, 489 U.S. at 391) (“The fact that individual

  actors may ‘occasionally make mistakes… says little about the… legal basis for holding the

  [City] liable.’”). Since the MPD Policy’s enactment, the Plaintiffs provide no evidence of any

  other instances of a failure to follow the MPD Policy. 12 The Court finds that the City

  provided adequate training on arrest and booking procedures when there is a report or

  suspicion that an individual ingested a controlled substance.

           Even if the training program is inadequate, though, Plaintiffs must demonstrate that

  the inadequacy is a result of the City’s deliberate indifference. “[D]eliberate indifference is a

  stringent standard of fault, requiring proof that a municipal actor disregarded a known or

  obvious consequence of his action.” Jackson, 925 F.3d at 836 (quoting Bd. of Cnty. Comm’rs


  12
    At the February 4, 2021 Hearing, the City indicated that there had been one similar incident since Gomez’s
  death, but the Plaintiffs rely primarily on the incident in Bass, which occurred prior to the enactment of the MPD
  Policy, as proof of a prior incident or pattern and do not mention any other incidents of failure to follow the MPD
  Policy.

                                                          25
Case 2:19-cv-02412-JPM-tmp Document 238 Filed 04/27/21 Page 26 of 41                       PageID 3760




  v. Brown, 520 U.S. 397, 410 (1997)). “A plaintiff may meet this standard by showing either

  (1) ‘prior instances of unconstitutional conduct demonstrating that the City had notice that the

  training was deficient and likely to cause injury but ignored it’ or (2) ‘evidence of a single

  violation of federal rights, accompanied by a showing that the City had failed to train its

  employees to handle recurring situations presenting an obvious potential for such a

  violation.’” Id. (quoting Campbell, 700 F.3d at 794). Plaintiffs’ arguments are focused on the

  second method of demonstrating deliberate indifference. (ECF No. 190-1 at PageID 2597.)

  This method of proof “‘is available in a narrow range of circumstances where a federal rights

  violation may be a highly predictable consequence of a failure to equip [employees] with

  specific tools to handle recurring situations.’” Winkler, 893 F.3d at 903 (internal citations

  omitted) (citing Shadrick, 805 F.3d at 739).

         Plaintiffs’ argument is that the Bass case put the City on notice that its training was

  inadequate and that “the failure to train under the [MPD] Policy [the City] created in response

  to Bass rises over and above the deliberate indifference standard.” (ECF No. 190-1 at PageID

  2600.) But the court in Bass found that the City’s training was not inadequate and that the

  plaintiff “presented no evidence to show that [the d]efendant’s general medical policies were

  insufficient to respond to the needs of detainees suffering from drug consumption.” 2010 WL

  11597167, at *8. Bass could not have put the City on notice that its training was inadequate,

  both because the court found the training in Bass to be adequate and because the MPD Policy

  was enacted after Bass. Any argument that the City’s training under the MPD Policy is

  inadequate cannot predicate notice to the City regarding the training’s inadequacy on an

  incident that occurred prior to the MPD Policy’s enactment. And there is no evidence in the

  record of any other unconstitutional, or even negligent, failures on the part of the City or other



                                                 26
Case 2:19-cv-02412-JPM-tmp Document 238 Filed 04/27/21 Page 27 of 41                       PageID 3761




  MPD officers to respond to the needs of detainees suffering from drug consumption.

  Plaintiffs have not demonstrated that the City’s inadequate training, if any, was a result of the

  City’s deliberate indifference. See Burgess, 735 F.3d at 478 (finding no unconstitutional

  custom or policy where “[p]laintiffs [did] not set forth any facts that there were prior instances

  of similar misconduct so as to show that the Board was on notice that its training and

  supervision… was deficient… [plaintiffs] simply have not demonstrated a pattern… as

  required[.]” (emphasis in original) (citation omitted)).

         Because the Court finds both that the City’s training on the arrest and booking of

  individuals known or suspected to have ingested illegal controlled substances is adequate and

  that, even if it were inadequate, such inadequacy would not be the result of the City’s

  deliberate indifference, Plaintiffs’ Monell claim against the City fails under a theory of

  inadequate training.

               ii.   The City Did Not Have a Policy of Inadequate Supervision

         A policy of inadequate supervision is established in the same way as a policy of

  inadequate training; Plaintiffs must prove that the City’s supervision was “inadequate for the

  tasks the [officers] were required to perform, the inadequacy resulted from [the City’s]

  deliberate indifference, and the inadequacy actually caused, or is closely related to, [Gomez’s]

  injury.” Shadrick., 805 F.3d at 738 (citing Plinton, 540 F.3d at 464). Plaintiffs appear to raise

  two arguments regarding a policy of inadequate supervision: (1) that the City failed to train its

  supervisors about the MPD Policy, resulting in inadequate supervision and (2) that Lt.

  Twilley’s actions constituted a failure to supervise sufficient to establish a policy of

  inadequate supervision. (ECF No. 190-1 at PageID 2602.)




                                                  27
Case 2:19-cv-02412-JPM-tmp Document 238 Filed 04/27/21 Page 28 of 41                         PageID 3762




         Plaintiffs’ first argument is a reiteration of its failure to train argument and is no more

  successful when disguised as a failure to supervise theory. Plaintiffs second argument fails

  because “the allegation of one instance of faulty supervision, without more, is insufficient to

  state a plausible claim that inadequate supervision ‘can justifiably be said to represent city

  policy.’” Sweat v. Butler, 90 F. Supp. 3d 773, 782 – 82 (W.D. Tenn. 2015) (quoting Howard

  v. City of Girard, 346 F. App’x 49, 51 n.2 (6th Cir. 2009)). If Lt. Twilley’s faulty supervision

  of the other Defendant Officers is the basis of Plaintiffs’ failure to supervise theory, then it is

  simply an allegation of instance of faulty supervision and does not adequately demonstrate a

  policy of inadequate supervision on the part of the City.

              iii.   Lt. Twilley Did Not Have Final Decision Making Authority

         Municipal liability attaches for policies promulgated by an official vested with final

  policymaking authority for the municipality when “a deliberate choice to follow a course of

  action is made from among various alternatives by the official or officials responsible for

  establishing final policy with respect to the subject matter in question.” Pembaur v. City of

  Cincinnati, 475 U.S. 469, 483 (1986). Plaintiffs argue that Lt. Twilley’s status as a supervisor

  and his discretionary authority establish him as an official vested with final decision-making

  authority on behalf of the City and that therefore the City is liable for his decision to direct the

  MPD Officers to transport Gomez to the Jail and not to a hospital. (ECF No. 190-1 at PageID

  2602–04.)

         Plaintiffs arguments under this theory fail because Lt. Twilley is not an official vested

  with final policymaking authority for the City. Plaintiffs arguments conflate discretionary

  authority with final policymaking authority.         (See ECF No. 190-1 at PageID 2603–04

  (discussing Lt. Twilley’s decision-making and discretionary authority without reference to



                                                  28
Case 2:19-cv-02412-JPM-tmp Document 238 Filed 04/27/21 Page 29 of 41                      PageID 3763




  any policymaking authority).) Discretionary authority alone is insufficient to prove that an

  official is vested with final policymaking authority. See Miller v. Calhoun Cnty., 408 F.3d

  803, 814 (6th Cir. 2005) (quoting Feliciano v. City of Cleveland, 988 F.2d 649, 655 (6th Cir.

  1993)) (citing Pembaur, 475 U.S. at 481–82). Plaintiffs do not provide facts demonstrating

  that Lt. Twilley has any authority beyond “discretion in the exercise of particular functions[.]”

  Pembaur, 475 U.S. at 482.

          Additionally, the policies that Plaintiffs cite as support for their assertion that “the

  authority that Lt. Twilley exercised is consistent with the powers granted to him under

  Memphis’ Policies and Procedures” specifically requires field supervisors to notify

  supervisors higher in the command authority under a number of circumstances. (ECF Nos.

  190-1 at PageID 2604 & 191-9 at PageID 2866–67.) That policy and the ISB investigation

  into Lt. Twilley’s actions in the Gomez case suggest that Lt. Twilley’s decisions were in fact

  subject to review, directly contradicting Plaintiffs’ assertion that he had final policymaking

  authority. Tlapanco v. Elges, 969 F.3d 638, 658 (6th Cir. 2020) (citing Miller v. Calhoun

  Cnty., 408 F.3d 803, 813 (6th Cir. 2005)) (“[A] showing of policymaking authority typically

  requires specific evidence that the official’s decisions were not subject to review or that the

  official could set policy related to broad goals.”).

          Because Lt. Twilley did not have final policy-making authority, Plaintiffs cannot

  attach liability to the City under a ratification theory.




                                                   29
Case 2:19-cv-02412-JPM-tmp Document 238 Filed 04/27/21 Page 30 of 41                                      PageID 3764




                 iv.    The City Did Not Have a Custom of Tolerance of or Acquiescence in
                        Federal Rights Violations

           Finally, Plaintiffs fail to demonstrate that the City had a custom of tolerance of or

  acquiescence in federal rights violations. 13 Jackson, 925 F.3d at 828. Under this theory,

  Plaintiffs “must show: (1) the existence of a clear and persistent pattern of [illegal activity];

  (2) notice or constructive notice on the part of the [defendant]; (3) the [defendant’s] tacit

  approval of the unconstitutional conduct, such that their deliberate indifference in their failure

  to act can be said to amount to an official policy of inaction; and (4) that the [defendant’s]

  custom was the ‘moving force’ or direct causal link in the constitutional deprivation.”

  Thomas v. City of Chattanooga, 398 F.3d 426, 429 (6th Cir. 2005) (quoting Doe v. Claiborne

  Cnty., 103 F.3d 495, 508 (6th Cir. 1996)). Plaintiffs’ claim fails at the first step because, as

  discussed above, they have failed to demonstrate the existence of a clear and persistent pattern

  of City employees failing to provide adequate medical treatment to pretrial detainees known

  or suspected to have ingested illegal drugs. See Burgess, 735 F.3d at 478 (“[A] custom-of-

  tolerance claim requires a showing that there was a pattern[.]”) (citing Thomas, 398 F.3d at

  433).

           Because each of Plaintiffs’ legal theories intended to establish that the City had a

  policy or custom that caused the alleged violation of a federal right fail, the City’s motion for

  summary judgment as to Plaintiffs’ § 1983 claim against it is GRANTED.

               b. Shelby County

           The County argues first that Plaintiffs cannot make out a claim for deliberate

  indifference to a pretrial detainee’s serious medical needs as to Shelby County or its


  13
    The Court only addresses this argument briefly because Plaintiffs do not directly address it in their Response to
  the City’s Motion for Summary Judgment apart from stating that they pursue a claim against the City under a
  custom-of-tolerance theory. (See ECF No. 190-1 at PageID 2594.)

                                                          30
Case 2:19-cv-02412-JPM-tmp Document 238 Filed 04/27/21 Page 31 of 41                      PageID 3765




  employees. (ECF No. 162-1 at PageID 1653–56.) The County also argues that, even if

  Plaintiffs can demonstrate a constitutional violation, they cannot attach liability to Shelby

  County through any of the Monell theories. (Id. at PageID 1656–58.) Plaintiffs argue that the

  County’s deliberate indifference to Gomez’s serious medical needs is established through a

  failure to train theory. (ECF No. 201-1 at PageID 3272.) Plaintiffs further assert Monell

  failure-to-train and custom-of-tolerance theories against the County. (Id. at PageID 3273–77.)

                i.   Plaintiffs Do Not Establish an Underlying Constitutional Violation as to
                     Shelby County or its Employees

         The County argues that Plaintiffs cannot establish an underlying constitutional

  violation on the basis of conduct of the County or its employees because none of the County

  employees who treated Gomez were aware that he had ingested any drugs. (ECF No. 162-1 at

  PageID 1653–56.) Plaintiffs appear to conflate deliberate indifference in the context of the

  alleged underlying Fourteenth Amendment violation with deliberate indifference in the

  context of a failure-to-train theory under Monell. (See ECF No. 201-1 at PageID 3271–73

  (alternating between citing Fourteenth Amendment deliberate indifference law and Monell

  failure-to-train deliberate indifference law).) The Court will address deliberate indifference in

  each context separately.

         Plaintiffs establish the objective element of their deliberate indifference to a serious

  medical need claim as to the County because the County’s 30(b)(6) witness testified during

  his deposition that ingestion of illegal substances creates a serious medical need. (Id.at

  PageID 3272; see also ECF No. 201-6 at PageID 3377.) The County does not appear to

  dispute that there was a serious medical need, focusing instead on the Jail personnel’s lack of

  knowledge that Gomez ingested any drugs. (See ECF Nos. 162-1 at PageID 1653–56 & 203

  at PageID 3556–58.)


                                                 31
Case 2:19-cv-02412-JPM-tmp Document 238 Filed 04/27/21 Page 32 of 41                                   PageID 3766




          The County’s arguments that Plaintiffs fail to establish the subjective component of

  the underlying constitutional violation are persuasive. “[I]t is not enough for [a] plaintiff to

  demonstrate a question of fact whether [municipality employees] should have known that [the

  decedent] had swallowed drugs.” Watkins, 273 F.3d at 686 (emphasis in original). Plaintiffs

  must demonstrate that the County’s Jail personnel knew that Gomez needed medical attention

  for swallowing drugs. Id. It is undisputed that Officer Macaraeg did not tell anyone at the

  Jail that Gomez had ingested marijuana or any other illegal substance. (County SUMF, ECF

  No. 162-2 ¶ 7.) It is also undisputed that Gomez denied throughout his intake medical

  screening that he had ever taken drugs, and therefore that he had ingested drugs during the

  course of his arrest. (Id. ¶ 9.)

          Plaintiffs dispute whether Gomez displayed any symptoms of drug ingestion at the

  time of his intake, but their only proffered evidence regarding symptoms is Amy Gomez’s

  deposition testimony that Gomez sounded “very anxious” when she spoke to him on June 27,

  2018. 14 (Plaintiffs’ Response to the County’s SUMF, ECF No. 201-16 ¶ 12; see also ECF No.

  201-15 at PageID 3448–50.) Plaintiffs also argue that the County Policy required the Jail

  personnel to investigate to determine whether Gomez’s tampering with evidence charge was

  related to the ingestion of illegal substances. (ECF No. 201-1 at PageID 3274.) A reasonable

  jury, however, particularly in light of the County’s 30(b)(6) witness testifying that the intake

  14
     In their Response to the County’s SUMF, Plaintiffs cite a transcript of Crutchfield’s statement to the
  Tennessee Bureau of Investigation (“TBI”) in addition to Amy Gomez’s deposition testimony in support of their
  position disputing the County’s assertion that Gomez presented as normal. (Plaintiffs’ Response to the County’s
  SUMF, ECF No. 201-16 ¶ 10.) Even drawing all inferences in favor of Plaintiffs, Crutchfield’s statements do
  not demonstrate that Gomez was exhibiting symptoms that would have been noticeable to anyone unfamiliar
  with his ordinary demeanor. (ECF No. 182-2 at PageID 2320–21 (stating that Gomez told Crutchfield he felt
  weird, was acting like he was scared and was “spacey”).) Crutchfield specifically denies that Gomez ever
  indicated he was feeling any extreme symptoms such as “like his chest was gonna explode.” (Id.at PageID
  2321.) The Court notes that Plaintiffs do not cite Crutchfield’s testimony regarding any of Gomez’s possible
  symptoms in their memorandum in opposition the County’s summary judgment motion. (See ECF No. 201-1 at
  PageID 3261 & 3267 (citing Gomez’s TBI statement only for the proposition that he did not see Gomez ingest
  drugs at the Jail but did see him ingest drugs during the arrest).)

                                                        32
Case 2:19-cv-02412-JPM-tmp Document 238 Filed 04/27/21 Page 33 of 41                      PageID 3767




  staff rarely reads arrest tickets and relies on arresting officers’ and the medical screenings to

  provide important information (ECF No. 203-1 at PageID 3570–71), could not conclude that

  Jail personnel read Gomez’s arrest ticket and drew the inference that Gomez ingested an

  illegal substance even when he exhibited no physical symptoms and denied ever taking drugs.

         Plaintiffs point to no evidence, direct or circumstantial, that Jail personnel drew the

  inference that Gomez had ingested any illegal substances and had a serious medical need as a

  result. Unlike Plaintiffs’ evidence regarding the Defendant Officers, there is no evidence that

  Jail personnel were aware of the fact that Gomez had ingested marijuana or ever considered

  that Gomez might need to be transported to a hospital for any reason prior to his beginning to

  exhibit serious symptoms on June 28, 2018. In fact, Plaintiffs concede that the Jail personnel

  did not ask and were not told that the Defendant Officers saw Gomez ingest marijuana. (ECF

  No. 201-1 at PageID 3260 (“[Macaraeg] did not tell the jail about Gomez’s ingestion, and the

  jail did not ask.”).) And absent evidence that Macaraeg informed the Jail’s intake staff that

  Gomez had ingested marijuana, the Defendant Officers’ knowledge regarding that fact cannot

  be imputed to the Jail staff. The Court therefore finds that Plaintiffs have failed to establish

  an underlying constitutional violation attributable to the County or its employees.

               ii.   The County Did Not Have a Policy of Inadequate Training or Supervision

         Even if Plaintiffs can establish an underlying constitutional violation based on the Jail

  personnel’s access to Gomez’s arrest report, Plaintiffs must still establish the County’s

  liability through one of the theories for establishing that a municipality has a policy or custom




                                                 33
Case 2:19-cv-02412-JPM-tmp Document 238 Filed 04/27/21 Page 34 of 41                                    PageID 3768




  that was the moving force behind the violation. Plaintiffs assert a failure-to-train 15 and a

  custom-of-tolerance claim. (ECF No. 201-1 at PageID 3270.)

          Plaintiffs raise similar arguments against the County as they did against the City: the

  County does not train its employees directly under the County Policy and therefore its training

  is inadequate. (Id. at PageID 3273.) But the County correctly argues that, although it does

  not train the intake staff directly, those employees are medical personnel employed by

  Wellpath and assigned to the Jail through the County’s contract with Wellpath. (ECF No. 203

  at PageID 3558–59.) And Wellpath does train its employees staffed to the Jail on jail intake

  and inmate medical issues. (Id. at PageID 3559–60.) Both of Wellpath’s employees who

  signed Gomez’s intake paperwork testified that they were trained on prisoner intake policies;

  one of them specifically testified in response to questioning about the County Policy that the

  County Policy is consistent with their practices at the Jail. (Id.; see also ECF Nos. 203-2 at

  PageID 3581–82 & 203-3 at PageID 3590.) The Court finds that the County’s training is

  adequate.

          And again, even if the training were inadequate, Plaintiffs fail to establish that the

  inadequacy is due to the County’s deliberate indifference. Plaintiffs do not cite any prior

  instances of the Jail failing to promptly treat arrestees who had swallowed drugs, arguing

  instead that the lack of training alone “could lead a reasonable juror to find that the

  inadequacy of Shelby County’s training under the [County] Policy resulted directly from its

  deliberate indifference.” (ECF No. 201-1 at PageID 3275.) Although Plaintiffs also argue

  that “Gomez’[s] ingestion proves that the Bass incident would repeat itself,” the court in Bass

  found that “[n]one of the evidence in the record remotely substantiates the Plaintiff’s claim

  15
     Plaintiffs reference both a failure-to-train and a failure-to-supervise theory but do not assert any distinct
  failure-to-supervise arguments as to the County. (ECF No. 201-1 at PageID 3270–77.) The Court therefore only
  addresses the failure-to-train theory.

                                                        34
Case 2:19-cv-02412-JPM-tmp Document 238 Filed 04/27/21 Page 35 of 41                      PageID 3769




  that the [County] had a custom or policy of failing to promptly treat arrestees who had

  swallowed drugs.” 2008 WL 11409454, at *4 (W.D. Tenn. Feb. 28, 2008). Bass did not find

  that the County or its employees violated the decedent’s constitutional rights (id., at *2) and

  the incident in Bass therefore cannot provide the “single violation of federal rights” that forms

  the basis of Plaintiffs’ theory that the County’s deliberate indifference caused inadequate

  training. See Jackson, 925 F.3d at 836 (plaintiffs may demonstrate deliberate indifference

  through “evidence of a single violation of federal rights, accompanied by a showing that the

  [County] had failed to train its employees to handle recurring situations presenting an obvious

  potential for such a violation”) (internal quotations omitted); see also Winkler, 893 F.3d at

  903 (“[Plaintiff does not] explain how the quality of the medical training provided put the

  County on notice of the likelihood that jail personnel would respond inadequately to an

  inmate’s medical emergency.”).

         Because the Court finds that the County’s training for its Wellpath personnel is

  adequate and that, if it were inadequate, such inadequacy would not be the result of the

  County’s deliberate indifference, the Court finds that Plaintiffs’ § 1983 claims against the

  County fail under a failure-to-train theory of Monell liability.

              iii.   The County Did Not Have a Custom of Tolerance of or Acquiescence in
                     Federal Rights Violations

         Plaintiffs’ custom-of-tolerance theory fails against the County for the same reason it

  fails against the City. Apart from one sentence in which Plaintiffs state that they “pursue

  claims against Shelby County under [the existence of a custom of tolerance of or acquiescence

  in federal rights violations] theor[y,]” Plaintiffs do not address the theory anywhere in their

  Response to the County’s Motion. (ECF No. 201-1 at PageID 3270.) Plaintiffs further fail to

  demonstrate the “existence of a clear and persistent pattern of [illegal activity.]” Thomas, 398


                                                  35
Case 2:19-cv-02412-JPM-tmp Document 238 Filed 04/27/21 Page 36 of 41                       PageID 3770




  F.3d at 429 (quoting Doe, 103 F.3d at 508). The only possible prior instance of similar

  alleged misconduct that Plaintiffs cite is the Bass case, in which the court specifically found

  no underlying constitutional violation as to Shelby County or its employees. 2008 WL

  11409454, at *4. Even if a single prior incident were sufficient to demonstrate a pattern for a

  custom-of-tolerance claim, Plaintiffs could not meet that burden.         See Wells v. City of

  Dearborn Heights, No. 10-CV-10543, 2014 WL 234336, at *3 (E.D. Mich. Jan. 22, 2014)

  (“[A] single alleged bad act is not sufficient to maintain a ‘policy or custom’ claim against a

  municipality.”). The Court therefore finds that Plaintiffs’ § 1983 claim against the County

  fails under a custom-of-tolerance theory.

         Because the Court finds both that Plaintiffs have failed to demonstrate an underlying

  constitutional violation attributable to the County or its employees and that Plaintiffs’ § 1983

  claim against the County fails under either a failure-to-train or a custom-of-tolerance theory,

  the County’s motion for summary judgment as to Plaintiffs’ § 1983 claim against it is

  GRANTED.

     B. Plaintiffs’ State Law Claims

         Plaintiffs assert claims under Tennessee law against each of the Defendants. (ECF No.

  1.) Specifically, Plaintiffs assert against all the Defendants (1) a negligence claim, (2) a gross

  negligence claim, (3) a claim for the reckless disregard of the health and safety of Gomez, (4)

  a negligent infliction of emotional distress claim, (5) an intentional infliction of emotional

  distress claim, and (6) a claim for reckless indifference to Gomez’s serious medical needs.

  (Id.) Additionally, Plaintiffs assert against the City and the County (1) a negligent hiring,

  retention, supervision and control claim and (2) a claim for vicarious liability. The Court will




                                                 36
Case 2:19-cv-02412-JPM-tmp Document 238 Filed 04/27/21 Page 37 of 41                       PageID 3771




  first address Plaintiffs’ state law claims against the City and County, and then Plaintiffs’ state

  law claims against the Defendant Officers.

         1)      The City and County are Immune Under the Tennessee Governmental Tort
                 Liability Act

         The City and the County argue that they retain immunity from each of Plaintiffs’ state

  law claims against them. (ECF Nos. 162-1 at PageID 1658–62 & 183-1 at PageID 2338–45.)

  Tenn. Code Ann. § 29-20-205 provides, in relevant part, that:

         Immunity from suit of all governmental entities is removed for injury
         proximately caused by a negligent act or omission of any employee within the
         scope of his employment except if the injury arises out of:

         (1) The exercise or performance or the failure to exercise or perform a
             discretionary function, whether or not the discretion is abused; [or]
         (2) … infliction of mental anguish… or civil rights[.]

  Tenn. Code Ann. § 29-20-205 (emphasis added). “The City retains immunity for negligence

  claims ‘aris[ing] out of the same circumstances giving rise to [a] civil rights claim.’” Bryant

  v. City of Memphis, 644 F. App’x 381, 384 (6th Cir. 2016) (quoting Johnson v. City of

  Memphis, 617 F.3d 864, 872 (6th Cir. 2010)). “TGTLA’s ‘civil rights’ exception has been

  construed to include claims arising under 42 U.S.C. § 1983 and the United States

  Constitution.” Johnson, 617 F.3d at 872 (citing Hale v. Randolph, 2004 WL 1854179, at *17

  (E.D. Tenn. Jan. 30, 2004)).

         Plaintiffs “confess that the state law claims all rise out of the same operative facts that

  support the federal claims[,]” but argue that the Sixth Circuit has held that “Tenn. Code Ann.

  § 29-20-205(2) only restores municipal immunity for civil rights claims as such, not those for

  negligence as a matter of common law[.]” (ECF No. 190-1 at PageID 2604 (citing McKenna

  v. City of Memphis, 544 F. Supp. 415, 419 (W.D. Tenn. 1982), aff’d, 783 F.2d 560 (6th Cir.

  1986)).)


                                                 37
Case 2:19-cv-02412-JPM-tmp Document 238 Filed 04/27/21 Page 38 of 41                      PageID 3772




         As to the City, Plaintiffs do not articulate any distinction between its § 1983 claim and

  its asserted state law claims.    The Court finds that Plaintiffs’ negligence-based claims

  (negligence, gross negligence, and negligent infliction of emotional distress) are all subject to

  the TGTLA civil-rights exception. See Savage v. City of Memphis, 620 F. App’x 425, 429–

  30 (6th Cir. 2015) (“[The] alleged negligence arises out of the same circumstances giving rise

  to Plaintiffs’ civil-rights claim. The district court thus correctly concluded that the City

  retains its immunity from Plaintiffs’ negligence claims.”); Tinkle v. Dyer Cnty., No. 18-

  01124-STA-egb, 2018 WL 6840155, at *2–3 (W.D. Tenn. Dec. 31, 2018) (internal citations

  omitted) (“[B]ecause Plaintiffs’ negligence claims arise out of the same facts and

  circumstances as their civil rights claims under § 1983, they fall within the civil rights

  exception to the waiver of immunity set forth in the [T]GTLA and must be dismissed….

  Clearly, the basis of Plaintiffs’ claims in the amended complaint is that the Defendants acted

  with deliberate indifference toward the Decedent and his need for medical care in violation of

  his civil rights – claims that are properly brought under § 1983.”); Lynn v. Davis, No. 2:15-

  0003, 2016 WL 3553029, at *6 (M.D. Tenn. June 29, 2016) (collecting cases) (barring a claim

  for negligence that arose out of the same circumstances and was based on the same facts as

  the plaintiff’s deliberate indifference claims), rev’d on other grounds, No. 16-6109, 2017 WL

  11408171 (6th Cir. Mar. 30, 2017).

         As to the County, Plaintiffs argue that their negligence claim is distinct from their §

  1983 claim because the former is based on a failure to screen and assess and the latter is based

  on a failure to train.   (ECF No. 201-1 at PageID 3278.)          But Plaintiffs again conflate

  deliberate indifference in the context of the underlying constitutional violation and deliberate

  indifference on the context of attaching liability to the County. Plaintiffs’ failure-to-train



                                                 38
Case 2:19-cv-02412-JPM-tmp Document 238 Filed 04/27/21 Page 39 of 41                      PageID 3773




  “claim” cannot succeed if Plaintiffs cannot also demonstrate the underlying constitutional

  violation of deliberate indifference to a serious medical need. That Plaintiffs are framing the

  issue differently does not change the fact that both Plaintiffs’ § 1983 claim and negligence

  claims are based on the same set of facts in which Jail intake staff admitted Gomez to the Jail

  instead of transporting him to a hospital. Therefore, because Plaintiffs’ negligence claims

  against the County arise out of the same circumstances giving rise to their § 1983 civil-rights

  claim, the Court finds that those claims are all subject to the TGTLA civil-rights exception.

         Plaintiffs’ negligent hiring, retention, supervision and control claim is barred by the

  TGTLA discretionary-function exception. See Tenn. Code Ann. § 29-20-205(1) (providing

  an exception to immunity for “[t]he exercise or performance or the failure to exercise or

  perform a discretionary function.”); Savage, 620 F. App’x 425, 429 (internal quotations

  omitted) (“[T]he sorts of determinations the [Memphis Police Department] must make in how

  it trains and supervises its employees, staffs its departments, and investigates the alleged

  wrongdoing of its employees place the Plaintiffs’ direct-negligence claims squarely within the

  discretionary function exception.”); Tinkle, 2018 WL 6840155, at *3 (finding that the

  plaintiffs’ TGTLA claims for negligent hiring, training, retention, and supervision fell within

  the TGTLA’s exception to the waiver of immunity for discretionary acts); see also Allred v.

  Rodriguez, 399 F. Supp. 3d 730, 734–36 (W.D. Tenn. 2019) (collecting cases).

         Plaintiffs argue that this state law claim is based on “the fact [that] personnel breached

  their duty to perform a proper screening when they failed to ask the proper questions” and that

  “the [County] Policy was mandatory and not discretionary,” so a failure to follow the County

  Policy cannot fall within the discretionary-function exception. (ECF No. 201-1 at PageID

  3279.) But the claim is being brought against the County (and the City), not against the



                                                 39
Case 2:19-cv-02412-JPM-tmp Document 238 Filed 04/27/21 Page 40 of 41                                   PageID 3774




  Defendant Officers or any individual employees of the County. Therefore, the focus of the

  inquiry is on the County and the City’s alleged negligent hiring, retention, supervision, and

  control, and the body of case law finding that such acts are planning functions and subject to

  the TGTLA’s discretionary-function exception is robust.                  See, e.g., Peatross v. City of

  Memphis, 2015 WL 13021901, at *8 (W.D. Tenn. Mar. 12, 2015), aff’d, 818 F.3d 233 (6th

  Cir. 2016) (“The sorts of determinations the MPD must make in how it screens, hires, trains

  and supervises its employees, and how it goes about investigating and disciplining them for

  any misdeeds can be better characterized as planning rather than operational functions. As a

  result, the City of Memphis is entitled to governmental immunity under the discretionary

  function exception of the TGTLA as to Plaintiffs’ charges of negligent supervision[.]”).

          Plaintiffs’ claims for “reckless disregard of the health and safety of Gomez,” “reckless

  indifference to Gomez’s serious medical needs” and vicarious liability claim do not appear to

  be recognized claims under Tennessee law. 16 Even if they were, these claims arise out of the

  same facts and circumstances as Plaintiffs’ § 1983 claims and are therefore subject to the

  TGTLA’s civil-rights exception.

          Finally, Plaintiffs’ intentional infliction of emotional distress claim is directly barred

  by the TGTLA. Tenn. Code Ann. § 29-20-205(2) (providing an exception to immunity “if the

  injury arises out of… infliction of mental anguish”); see also Jackson v. Thomas, No. M2010-

  01242-COA-R3CV, 2011 WL 1049804, at *6 (Tenn. Ct. App. Mar. 23, 2011).

          Because each of Plaintiffs’ state law claims are subject to TGTLA exceptions, the City

  and the County’s summary judgment motions as to Plaintiffs’ state law claims against them

  are GRANTED.

  16
    The County asserts that these claims are not recognized in Tennessee. (ECF No. 162-1 at PageID 1662.)
  Plaintiffs did not respond in opposition to this specific argument and the Court has not found any statutory or
  common law basis for those claims.

                                                        40
Case 2:19-cv-02412-JPM-tmp Document 238 Filed 04/27/21 Page 41 of 41                      PageID 3775




          2)     Plaintiffs’ State Law Claims Remain Against the Defendant Officers

          The Defendant Officers argue that the Court should dismiss Plaintiffs’ state law claims

  against them because either (1) the Court has discretion to decline to exercise jurisdiction over

  supplemental state claims when it has dismissed all claims over which it has original

  jurisdiction or (2) qualified immunity applies equally to Tennessee state law claims as to §

  1983 claims. (ECF No. 181-2 at PageID 2286.) Because the Court finds that the Defendant

  Officers are not entitled to qualified immunity as to Plaintiffs’ § 1983 claims against them, the

  Court also finds that the Defendant Officers are not entitled to qualified immunity as to the

  Plaintiffs’ state law claims against them. And because the Court did not dismiss Plaintiffs’

  claims against the Defendant Officers over which the Court has original jurisdiction, the Court

  will continue to exercise supplemental jurisdiction over Plaintiffs’ state law claims against the

  Defendant Officers. Therefore, the Defendant Officers’ summary judgment motion as to

  Plaintiffs’ state law claims against them is DENIED.

  IV.     CONCLUSION

          For each of the reasons set forth above, the City’s and the County’s Motions for

  Summary Judgment are GRANTED and the Defendant Officers’ Motion for Summary

  Judgment is DENIED. All of Plaintiffs’ claims against the City and the County are hereby

  DISMISSED WITH PREJUDICE. Plaintiffs’ claims against the Defendant Officers remain

  in the case.

          SO ORDERED, this 27th day of April, 2021.

                                                         /s/ Jon P. McCalla
                                                        JON P. McCALLA
                                                        UNITED STATES DISTRICT JUDGE




                                                 41
